Name: Commission Regulation (EC) No 2186/96 of 14 November 1996 amending Regulation (EEC) No 536/93 laying down detailed rules on the application of the additional levy on milk and milk products
 Type: Regulation
 Subject Matter: EU finance;  European Union law;  marketing;  processed agricultural produce;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31996R2186Commission Regulation (EC) No 2186/96 of 14 November 1996 amending Regulation (EEC) No 536/93 laying down detailed rules on the application of the additional levy on milk and milk products Official Journal L 292 , 15/11/1996 P. 0006 - 0006COMMISSION REGULATION (EC) No 2186/96 of 14 November 1996 amending Regulation (EEC) No 536/93 laying down detailed rules on the application of the additional levy on milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector (1), as last amended by Regulation (EC) No 1109/96 (2), and in particular Article 11 thereof,Whereas Article 4 of Commission Regulation (EEC) No 536/93 (3), as last amended by Regulation (EC) No 82/96 (4), provides for a penalty affecting producers selling directly who do not comply with the time limit for forwarding declarations summarizing their sales during the period elapsing to the competent authority of the Member State; whereas experience gained shows that in the case of producers with a very small reference quantity, the penalty laid down is hardly a deterrent and the administrative costs of collection exceed the amount concerned; whereas a minimum amount should accordingly be set for that penalty;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 The second subparagraph of Article 4 (2) of Regulation (EEC) No 536/93 is hereby replaced by the following:'Where that time limit is not observed, the producer shall be liable to the levy on all the quantities of milk and milk equivalent sold directly in excess of his reference quantity or, where there is no overrun, to a penalty equal to the levy due for a 0,1 % overrun of his reference quantity. That penalty may not, however, be less than ECU 20 or exceed ECU 1 000.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 405, 31. 12. 1992, p. 1.(2) OJ No L 148, 21. 6. 1996, p. 13.(3) OJ No L 57, 10. 3. 1993, p. 12.(4) OJ No L 17, 23. 1. 1996, p. 1.